DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, this claim recites a step of sequentially closing a runner connecting to a cavity, “the cavity being determined to have a resin injection amount of greater than or equal to a predetermined value…”, but then contradicts this feature by reciting that the article is determined to be defective “when the runner to the cavity is closed and a resin injection amount in the cavity is less than a predetermined value”.  If the first condition is met, the article can never be determined to be defective because the resin injection amount is greater than a predetermined value.  Note that both portions of the claim reference “the cavity” so it seems clear that they are talking about the same cavity.
While resolving the contradiction above to resolve the indefiniteness issue, the Examiner recommends that Applicant change “a step of sequentially closing a runner connecting to a cavity” to instead point to sequentially closing each runner connected to each cavity (or something similar).  It seems that Applicant’s intent was to use the word “sequentially” to refer to an order of closing runners for the various cavities, but only one runner/cavity is ever closed in the claim.  This raises the question whether Applicant intends one runner to be left open indefinitely, or whether the claim should recite closing all additional runners.
Applicant’s counsel is invited to contact the Examiner to discuss these issues.

Claim Rejections - 35 USC § 103
Rejections set forth previously under this section are withdrawn.

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The recited “wherein in the step of closing a runner, a gap is formed in the runner for pressure retention” distinguishes over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742